Title: To Benjamin Franklin from George Whitefield, 17 January 1755
From: Whitefield, George
To: Franklin, Benjamin


My dear Mr. F[ranklin],
Virginia, Jan. 17, 1755
I hope that this will find you safely arrived at Philadelphia, from your northward expedition, and ready to come further southwards. This leaves me in my last Virginia stage, near the borders of North-Carolina. People as I came along have been very willing to attend on my feeble labours, and I hope that some real good hath been done. If this be effected, it matters little how the labourer himself may be sometimes fatigued.

His presence doth my pains beguile,
  And makes the wilderness to smile.

Lovely delusion this! Living, dying, and after death I hope to be possessed of it. I have seen your Epitaph. Believe on JESUS, and get a feeling possession of God in your heart, and you cannot possibly be disappointed of your expected second edition, finely corrected, and infinitely amended. Verbum sapienti sat est. I could say more, but time is short. Glad shall I be to wait on you and Mr. H[unter] at the Orphan-house. I send you both my cordial respects, and praying that you may have what good Colonel G[ardine]r once wished me, “A thriving soul in a healthy body,” I subscribe myself, my dear Sir, Your affectionate, obliged friend and ready servant,
G.W.
